 

Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT (the “Amendment”) entered into as of March 31, 2015 by and
between CPI AEROSTRUCTURES, INC. (the “Borrower”), and SANTANDER BANK, N.A.,
formerly known as Sovereign Bank, N.A. , a national banking association, as Sole
Arranger, Agent, a Lender and Swap Provider, VALLEY NATIONAL BANK, a national
bank, as a Lender, and the other financial institutions from time to time
parties thereto as lenders (collectively, the “Lender”), SANTANDER BANK, N.A.,
formerly known as Sovereign Bank, N.A, a national banking association, as
administrative agent and collateral agent for the Lender thereunder (in such
capacities, the “Administrative Agent” and the “Collateral Agent,” respectively
and each an “Agent”).

 

WHEREAS, the Borrower, the Agent and the Lender are parties to that Amended and
Restated Credit Agreement dated as of December 5, 2012, as amended by that
certain First Amendment and Waiver to Amended and Restated Credit Agreement
dated as of August 6, 2014 (collectively, the “Agreement”); and

 

WHEREAS, the Borrower has requested that the Agent and the Lender amend certain
provisions of the Agreement; and

 

WHEREAS, the Agent and the Lender is willing to accede to such request to amend
certain terms of the Agreement, subject to the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth and for other good and valuable consideration, the parties hereto
hereby agree as follows:

 

1.             All capitalized terms used herein, unless otherwise defined
herein, have the same meanings provided therefor in the Agreement.

 

2.             Subject to the terms and conditions hereof, the Agreement is
hereby amended as follows:

 

(A)          The definition of “Applicable Margin” in the Agreement is hereby
amended by deleting same and substituting the following therefor:

 

“‘Applicable Margin’: means, from time to time with respect to Revolving Credit
Loans and the fees payable under Section 3.5(a), the following percentages per
annum, adjusted quarterly based upon the Borrower’s Maximum Leverage Ratio for
the fiscal quarter then-ended (the “Financial Covenant”) as set forth in the
most recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.2(b):

 

 


--------------------------------------------------------------------------------

 

 

Pricing

Level

Leverage

Ratio

Eurodollar

Rate Margin

Base Rate

Margin

Commitment

Fee

1

>3.00x

2.75%

0.25%

0.30%

2

>2.00x < 3.00x

2.50%

0.00%

0.30%

3

> 1.00x; < 2.00x

2.25%

0.00%

0.25%

4

< 1.00x

2.00%

0.00%

0.20%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Financial Covenant shall become effective as of the first Business Day of the
month immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.2(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 1
shall apply as of the first Business Day of the month following the date such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered. The
Applicable Margin in effect from the Closing Date through December 31, 2012
shall be determined based upon Pricing Level 2.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of Applicable Margin for any period shall be subject to the
provisions of Section 3.1(j).”

 

(B)       Section 7.1(b) of the Agreement is amended by deleting same and
substituting the following therefor:

 

“(b)     Maximum Leverage Ratio. Permit the Leverage Ratio of the Borrower at
the end of each fiscal quarter for the trailing four quarter period then ended
to be more than the ratios indicated for each period specified below:     

 

Period Ending

Ratios

December 31, 2013 through December 31, 2014

2.75 to 1.0

March 31, 2015

3.25 to 1.0

June 30, 2015

3.75 to 1.0

September 30, 2015

3.50 to 1.0

December 31, 2015

3.00 to 1.0

March 31, 2016 and each fiscal quarter end thereafter

2.75 to 1.0

 

“Leverage Ratio” shall mean (i) Funded Debt, divided by (ii) EBITDA.”

 

(C)       Except as amended herein, all other provisions of the Agreement and
the Loan Documents shall remain in full force and effect, and are hereby
ratified.”

 

 
2

--------------------------------------------------------------------------------

 

 

3.             The Lender and the Borrower agree that as of April 29, 2015, the
aggregate outstanding principal amount of: (i) the Revolving Credit Loans as
evidenced by each Revolving Credit Note is $31,150,000.00; (ii) the First Term
Loan as evidenced by each First Term Loan Note is $1,800,000.00.

 

4.             The Borrower hereby represents and warrants to the Lender that:

 

(a)        Each and every of the representations and warranties set forth in the
Agreement is true as of the date hereof and with the same effect as though made
on the date hereof, and is hereby incorporated herein in full by reference as if
fully restated herein in its entirety; provided, however, that the September 30,
2012 date in Sections 4.1 and 4.2 shall be deemed to be December 31, 2014.

 

(b)        No Default or Event of Default and no event or condition which, with
the giving of notice or lapse of time or both, would constitute such a Default
or Event of Default, now exists or would exist after giving effect hereto.

 

(c)        There are no defenses or offsets to the Borrower’s obligations under
the Agreement, the Notes or the Loan Documents or any of the other agreements in
favor of the Lender referred to in the Agreement.

 

(d)        The WHEREAS clauses set forth hereinabove are true and correct.

 

5.             It is expressly understood and agreed that all collateral
security for the Loans and other extensions of credit set forth in the Agreement
prior to the amendment provided for herein is and shall continue to be
collateral security for the Loans and other extensions of credit provided in the
Agreement as herein amended, including (without limitation) Borrower’s
obligations under the Master Agreement. Without limiting the generality of the
foregoing, the Borrower hereby absolutely and unconditionally confirms that each
Loan Document, document and instrument executed by the Borrower pursuant to the
Agreement continues in full force and effect, is ratified and confirmed and is
and shall continue to be applicable to the Agreement (as herein amended).

 

6.             The amendments set forth herein are limited precisely as written
and shall not be deemed to (a) be a consent to or a waiver of, or future waiver
of a further violation or non-compliance with any of the indicated covenants or
any other term or condition of the Agreement or any of the documents referred to
therein or (b) prejudice any right or rights which the Bank may now have or may
have in the future under or in connection with the Agreement or any documents
referred to therein. Whenever the Agreement is referred to in the Agreement or
any of the instruments, agreements or other documents or papers executed and
delivered in connection therewith, it shall be deemed to mean the Agreement as
modified by this Amendment.

 

7.             The Borrower agrees to pay on demand, and the Agent may charge
any deposit or loan account(s) of the Borrower, all expenses (including
reasonable attorney’s fees) incurred by the Lender in connection with the
negotiation and preparation of the Agreement as amended hereby.

 

 
3

--------------------------------------------------------------------------------

 

 

8.             This Amendment shall become effective on such date as all of the
following conditions shall be satisfied retroactive to the date hereof:

 

(a)        The Agent shall have received four (4) executed, original
counterparts of this Amendment.

 

(b)        The Agent shall have received executed counterparts of any action (in
form and substance satisfactory to the Agent and its counsel) taken by the
Borrower to authorize the execution, delivery and performance of this Amendment
and such other documents as the Lender or its counsel may require.

 

(c)        Payment by the Borrower of Lender’s Amendment fee in the amount of
$52,500.00 to be shared among the Lenders on a pro rata basis, together with all
out of pocket costs, expenses and reasonable attorneys’ fees incurred by the
Agent in connection with this Amendment and the related documents.

 

9.             This Amendment is dated as of the date set forth in the first
paragraph hereof and shall be effective (after satisfaction of the conditions
set forth in paragraph 8 above) on the date of execution by the Agent and the
Lender, retroactive to such date.

 

10.           This Amendment may be executed in counterparts, each of which
shall constitute an original, and each of which taken together shall constitute
one and the same agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

CPI AEROSTRUCTURES, INC.,

as Borrower

 

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent Palazzolo

 

 

 

Vincent Palazzolo

 

 

 

Chief Financial Officer

 

 



 

SANTANDER BANK, N.A.,

as Arranger, Agent, Lender and Swap Provider

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kristen Burke

 

 

 

Kristen Burke

 

 

 

Senior Vice President

 



 

 

VALLEY NATIONAL BANK,

as Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Steve Levi

 

 

 

Steve Levi

 

 

 

1st First President

 

 

 
5

--------------------------------------------------------------------------------

 

 

State of New York, County of Suffolk, ss:

 

On the ____ day of ______________, in the year 2015, before me the undersigned,
personally appeared VINCENT PALAZZOLO, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

______________________________

Notary Public

 

 

State of New York, County of Suffolk, ss:

 

On the ____ day of ______________, in the year 2015, before me the undersigned,
personally appeared Kristen Burke, personally known to me or proved to me on the
basis of satisfactory evidence to be the individual whose name is subscribed to
the within instrument and acknowledged to me that she executed the same in her
capacity, and that by her signature on the instrument, the individual or the
person upon behalf of which the individual acted, executed the instrument.

 

_____________________________

Notary Public

 

 

State of New York, County of _____________, ss:

 

On the ____ day of _____________, in the year 2015, before me the undersigned,
personally appeared ________________________, personally known to me or proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her capacity, and that by his/her signature on the instrument,
the individual or the person upon behalf of which the individual acted, executed
the instrument.

 

_____________________________

Notary Public

 

 

6